Name: Decision NoÃ 477/2010/EU of the European Parliament and of the Council of 19Ã May 2010 repealing Council Decision 79/542/EEC drawing up a list of third countries or parts of third countries, and laying down animal and public health and veterinary certification conditions, for importation into the Community of certain live animals and their fresh meat
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  animal product;  tariff policy;  means of agricultural production
 Date Published: 2010-06-02

 2.6.2010 EN Official Journal of the European Union L 135/1 DECISION No 477/2010/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 19 May 2010 repealing Council Decision 79/542/EEC drawing up a list of third countries or parts of third countries, and laying down animal and public health and veterinary certification conditions, for importation into the Community of certain live animals and their fresh meat THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) and Article 168(4)(b) thereof, Having regard to the proposal from the European Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (3) provided for a list to be drawn up of the countries or parts thereof from which Member States are to authorise the importation of certain live animals and fresh meat of certain animals. (2) Accordingly, Council Decision 79/542/EEC of 21 December 1976 drawing up a list of third countries or parts of third countries, and laying down animal and public health and veterinary certification conditions, for importation into the Community of certain live animals and their fresh meat (4) was adopted. That Decision establishes the sanitary conditions for the importation into the Union of live animals excluding equidae, and for the importation of fresh meat of such animals, including equidae, but excluding meat preparations. Annexes I and II to that Decision also set out lists of third countries or parts thereof from which certain live animals and their fresh meat may be imported into the Union as well as models of veterinary certificates. (3) Since the date of adoption of that Decision, a number of new animal health and public health requirements have been laid down in other Community acts, including Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (5) and Council Directive 2004/68/EC of 26 April 2004 laying down animal health rules for the importation into and transit through the Community of certain live ungulate animals (6), as well as Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (7), Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (8), Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (9), and Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (10). (4) Those Community acts constitute a new regulatory framework in this area and Directive 72/462/EEC has also been repealed by Directive 2004/68/EC. (5) Article 20 of Directive 2004/68/EC provides that implementing rules established in accordance with decisions adopted for the import of live animals, meat and meat products pursuant to Directive 72/462/EEC, inter alia Decision 79/542/EEC, are to remain in force until replaced by measures adopted under the new regulatory framework. (6) In addition, Article 4(3) of Directive 2004/41/EC of the European Parliament and of the Council of 21 April 2004 repealing certain Directives concerning food hygiene and health conditions for the production and placing on the market of certain products of animal origin intended for human consumption (11) provides that pending the adoption of the necessary provisions on the basis of Regulation (EC) No 852/2004, Regulation (EC) No 853/2004, Regulation (EC) No 854/2004 or Directive 2002/99/EC, the implementing rules adopted on the basis of Directive 72/462/EEC are to continue to apply. (7) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (12) contains veterinary certification requirements and other provisions which take account of the new regulatory framework and replace those laid down in Decision 79/542/EEC. As from the date of entry into force of that Regulation, Decision 79/542/EEC will therefore have lapsed and will no longer apply. (8) For the sake of clarity and transparency of Union legislation, Decision 79/542/EEC should be explicitly repealed with effect from that date, HAVE ADOPTED THIS DECISION: Article 1 Decision 79/542/EEC shall be repealed with effect from 9 April 2010. References to the repealed Decision shall be construed as references to Regulation (EU) No 206/2010. Article 2 This Decision is addressed to the Member States. Done at Strasbourg, 19 May 2010. For the European Parliament The President J. BUZEK For the Council The President D. LÃ PEZ GARRIDO (1) Opinion of 16 December 2009 (not yet published in the Official Journal). (2) Position of the European Parliament of 25 March 2010 (not yet published in the Official Journal) and Decision of the Council of 26 April 2010. (3) OJ L 302, 31.12.1972, p. 28. (4) OJ L 146, 14.6.1979, p. 15. (5) OJ L 18, 23.1.2003, p. 11. (6) OJ L 139, 30.4.2004, p. 321. (7) OJ L 139, 30.4.2004, p. 1. (8) OJ L 139, 30.4.2004, p. 55. (9) OJ L 139, 30.4.2004, p. 206. (10) OJ L 165, 30.4.2004, p. 1. (11) OJ L 157, 30.4.2004, p. 33. (12) OJ L 73, 20.3.2010, p. 1.